DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of the species (fluralaner) in the reply filed on 12/7/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are pending and examined herein insofar as they read on the elected invention and species.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (WO 2015/101622).
Schwartz et al. teach a method of vector control by administering a compound of formula I, wherein the vector is an insect selected from mosquitoes, fleas, and ticks, that 
The limitation drawn to the Plasmodium genus is inherent since malaria is caused by microorganisms of the Plasmodium group.  Furthermore, the limitation drawn to the insecticide being lethal to the vector within the claimed number of days is inherent since this is mechanism of action that will necessarily occur since the patient population and active agent have been taught by the cited prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627